Citation Nr: 0426463	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
2001, for the grant of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 2, 
2001, for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).

3.  Entitlement to an effective date earlier than April 2, 
2001, for the finding that the veteran was permanently and 
totally disabled.

4.  Entitlement to restoration of a 100 percent rating for 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969, and from January 1971 to December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the New Orleans, Louisiana 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).

In an October 1994 rating decision the RO established service 
connection for PTSD effective February 24, 1992.  The RO 
assigned an initial rating for PTSD of 100 percent.

In February 1995, the veteran filed a claim for his 100 
percent rating for PTSD to be made a permanent and total 
disability rating.  In a March 1996 rating decision, the RO 
denied entitlement to permanency of the total rating for 
PTSD.

In an April 1998 rating decision, the RO proposed to decrease 
the rating for PTSD from 100 percent to 30 percent.  In a 
December 1998 rating decision, the RO reduced the rating for 
PTSD from 100 percent to 30 percent, effective March 1, 1999.

The veteran responded to the reduction in rating with a 
letter originally sent to his Senator.  VA received a copy of 
that letter in October 1999.  The veteran requested from the 
Senator assistance in reinstating his 100 percent rating for 
PTSD.

The RO continued the 30 percent rating for PTSD in rating 
decisions dated in April 1999 and August 1999.

In May 2000, the veteran filed a claim for an increased 
rating for his PTSD.  In a February 2001 rating decision, the 
RO increased the rating to 50 percent.  In May 2001, the 
veteran filed another claim for an increased rating for his 
PTSD.  In a July 2001 rating decision, the RO granted a 
temporary total rating for hospitalization from April 2, 2001 
to June 1, 2001.  The RO increased the rating for PTSD to 70 
percent, effective June 1, 2001.  

Also in the July 2001 rating decision, the RO granted a TDIU, 
effective April 2, 2001, and found that the veteran was 
permanently and totally disabled, effective April 2, 2001.

The veteran filed notices of disagreement with the following 
issues: the reduction of the rating for PTSD from 100 percent 
to 30 percent; the effective date assigned for the increase 
to the 70 percent rating for PTSD; the effective date 
assigned for the grant of a TDIU; and the effective date 
assigned for the finding that he was permanently and totally 
disabled.

In March 2002, the RO issued a statement of the case (SOC) on 
the issue of the effective date assigned for the increase to 
the 70 percent rating for PTSD.  The veteran submitted a 
substantive appeal on that issue in April 2002.

In October 2002, the Board found that the RO had not issued 
SOCs for the issues of the restoration of a 100 percent 
rating for PTSD; the effective date assigned for the grant of 
a TDIU; and the effective date assigned for the finding that 
the veteran was permanently and totally disabled.  The Board 
remanded the case for the RO to issue SOCs on those three 
issues.

In December 2002, the RO issued an SOC on the issue of the 
restoration of a 100 percent rating for PTSD.  In January 
2003, the veteran wrote to the RO requesting a local VA 
hearing to respond to the December 2002 SOC.

In June 2003, the Board found that the RO had issued SOCs on 
all the issues for which SOCs were requested in the October 
2002 Board remand.  The Board indicated that the veteran 
needed to file substantive appeals with the RO on those 
issues.  The Board remanded the case for the RO to issue 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) as interpreted by intervening case law.  See 
Quartuccio v. Principi, 16 Vet App 183 (2002) (interpreting 
38 U.S.C.A. § 5103(a) (West 2002)).  The RO issued a VCAA 
notice in June 2003.

The veteran has requested a hearing on the issue of the 
restoration of a 100 percent rating for PTSD.  In the 
decision below, the Board grants the claim for restoration of 
the 100 percent rating.  In light of the favorable decision 
on that claim, the Board finds that it is not necessary to 
provide a hearing or other further development regarding the 
claim.

The issue of the effective date for the increase of the 
rating for PTSD to 70 percent is moot in light of the grant 
of the restoration of a 100 percent rating for PTSD.

The issue of the effective date for the grant of a TDIU, and 
the effective date for the finding that the veteran was 
permanently and totally disabled is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
restoration of a 100 percent rating for PTSD.

2.  The veteran's PTSD was not shown to have improved under 
ordinary conditions of life since the 100 percent rating for 
PTSD became effective.

3.  The issue of entitlement to an earlier effective date for 
the grant of a 70 percent rating for PTSD is rendered moot by 
the restoration of a 100 percent rating.


CONCLUSIONS OF LAW

1.  The March 1999 reduction of the rating of the veteran's 
PTSD from 100 percent to 30 percent was not warranted; the 
100 percent rating is restored.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.343, 3.344, 4.130, Diagnostic Code 9411 
(2003).

2.  Dismissal of the issue of entitlement to an earlier 
effective date for a 70 percent evaluation for PTSD is 
warranted. 38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in the 
appeal for restoration of a 100 percent rating for PTSD, 
further assistance is unnecessary to aid the veteran in 
substantiating that claim.

The issue of entitlement to an earlier effective date for the 
70 percent evaluation for PTSD is rendered moot by the 
restoration of a 100 percent rating for PTSD.  The issue of 
entitlement to an earlier effective date of the grant of TDIU 
is rendered moot in part and precluded as a matter of law.  
These claims could not be substantiated.  Therefore, notice 
or assistance in substantiating them is not warranted.  Id.; 
VAOPGCPREC 5-2004 (2004).


Restoration of 100 Percent Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10 (2003).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work, or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343.

In addition, the circumstances under which VA may reduce a 
disability rating are affected by the length of time that the 
rating has been in effect.  If a disability rating has been 
in effect for five years or more, regulations require 
consideration as to whether all of the evidence shows lasting 
improvement in the disability.  See 38 C.F.R. § 3.344(a), 
(b).

The 100 percent rating for the veteran's PTSD was in effect 
from February 24, 1992, until March 1, 1999, a period of more 
than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.44(a) and (b) apply in determining whether a reduction in 
the rating for the veteran's PTSD is warranted.

When a rating has been in effect more than five years, 
examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a).  If doubt remains 
regarding improvement in the rated disorder, the rating 
agency will continue the rating in effect, pending future 
reexamination.  38 C.F.R. § 3.344(b).

The rating schedule provides the following general rating 
formula for rating mental disorders, including PTSD:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   
.....................................................
........... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
............................... 0 percent
38 C.F.R. § 4.130 (2003).

The rating formula has been interpreted as meaning that the 
sole criteria for awarding a 100 percent schedular rating are 
total occupational and social impairment.  Sellers v. 
Principi, 372 F.3d 1318 (Fed. Cir. 2003).

The veteran submitted a claim for service connection for PTSD 
in February 1992.  

On VA psychiatric examination in July 1992, the veteran 
reported that he had flashbacks of his experiences in 
Vietnam.  He stated that he became upset easily and lost his 
temper easily.  He related that he got confused, and heard 
voices and other noises that were not there.  He described 
having paranoid thoughts and suicidal thoughts.  He reported 
being withdrawn and frequently depressed, and having trouble 
with memory and concentration.  He stated that he had worked 
at times, but that he had trouble keeping jobs.  He indicated 
that he had been married twice and that he had children, but 
that he currently lived with his mother.  

The veteran was a psychiatric inpatient at the time of the 
examination.  The examiner noted that the veteran had 
impaired concentration, fair memory, and trouble speaking.  
The examiner found that the veteran's daily activities and 
his ability to relate to others were impaired.  The 
examiner's impression was chronic severe PTSD, with total 
impairment of the ability to work.

On VA psychiatric examination in May 1994, the veteran 
indicated that he was still unemployed and living with his 
mother.  He reported having a bad temper, paranoid feelings, 
nightmares, and suicidal thoughts.  The examiner indicated 
that the veteran appeared depressed and "mad at the world."  
The impression was chronic severe PTSD.

On VA psychiatric examination in June 1995, the veteran 
indicated that he continued to have flashbacks, nightmares, 
intrusive thoughts, hypervigilance, anxiety, auditory 
hallucinations, irritability, and rage episodes.  He reported 
having panic attacks three to four times a month.  He 
indicated that he was unemployed, and was living with his 
wife and some of his children.  He related that he had lost 
many jobs due to his mental illness.  He indicated that he 
had received VA inpatient treatment for PTSD earlier that 
year, and that he continued in outpatient treatment.  The 
examiner did not observe hallucinations during the 
examination, but observed that the veteran had delusions, and 
that his thought processes were constricted.  The examiner's 
impression was chronic severe PTSD.

In February 1996, the veteran was scheduled for a VA 
examination to include psychological testing.  The examining 
psychologist reported that the veteran resisted answering 
many interview questions, refused to take a psychological 
test, left the examination early, and generally failed to 
cooperate with the examination.  The examiner stated that the 
lack of cooperation meant that the examination produced only 
limited clinical results.  The examination report indicated 
that the veteran was unemployed, and that, in addition to his 
PTSD, he spoke of a number of physical disorders that 
affected him.  The veteran stated that he had memory problems 
and visual hallucinations.  The examiner noted signs of 
mental impairment, but stated the opinion that the veteran 
was trying to portray himself as impaired.  The examiner 
stated that a diagnosis could not be made because of the 
veteran's lack of cooperation.

In a form completed in September 1997, a VA physician 
indicated that the veteran had PTSD, herniated cervical and 
lumbar spine discs, and traumatic arthritis.  The physician 
opined that the veteran was totally disabled.

In March 1998, the veteran had an examination with the same 
VA psychologist who had examined him in February 1996.  The 
examiner reported that the rapport between the veteran and 
the examiner was tenuous, but that the veteran's cooperation 
was much better than it had been in the February 1996 
examination.  

The veteran indicated that he received VA outpatient 
treatment for his PTSD.  He stated that the medications he 
took for PTSD sometimes helped with some of the symptoms.  He 
related that he was still unemployed, and that he could not 
work because of his poor memory and poor anger control.  He 
reported social estrangement from most others, with problems 
in his relationships with his girlfriend and his siblings, 
and no contact with his children.  He stated that he had 
visual and auditory hallucinations, and that he had 
nightmares three or four times per week.  He reported feeling 
depressed and being emotionally withdrawn.

The examiner noted evidence of mild to moderate memory 
impairment, and moderate impairment of reasoning skills.  The 
examiner found that the veteran's responses on psychological 
testing appeared distorted, possibly by exaggeration or 
malingering.  The examiner stated that the test results and 
observations on examination "very strongly suggest[ed] 
spurious [PTSD]."

On VA examination in September 2000, the veteran indicated 
that he was in ongoing outpatient treatment for PTSD.  He 
reported continuing anxiety and depression, with little 
perceived benefit from medications.  He related having 
intrusive thoughts, nightmares, paranoia, chronic sleep 
problems, and chronic depression.  He stated that he had 
frequent auditory hallucinations and occasional visual 
hallucinations.

The veteran stated that he had been unemployed since 1989 or 
1990.  He reported that he lived alone.  He stated that he 
was unable to maintain a relationship with a woman, and that 
his children did not want to be around him because of his 
volatile anger.  He reported occasional visits with his 
mother, but avoidance of the rest of his family.

The examiner noted signs of poor memory and poor 
concentration, although the veteran's manner of responding 
suggested to the examiner possible exaggeration of the 
impairment of memory and concentration.  The examiner's 
impression was PTSD, with a Global Assessment of Functioning 
(GAF) score of 51.  

The examiner noted that the examinations from 1996 and 1998 
stood out as different from other examinations, apparently 
due to an extreme lack of cooperation from the veteran and 
poor rapport with the psychologist who conducted the 1996 and 
1998 examinations.  The 2000 examiner opined that the records 
in the file showed that the veteran's condition fully met the 
criteria for a PTSD diagnosis, although there were signs of 
possible exaggeration of the severity.  The examiner 
indicated that, considering the veteran's psychological 
problems and physical complaints, it was unlikely that he 
could maintain employment.

The veteran had VA inpatient treatment for PTSD in April to 
June 2001.  In May 2001, a VA physician wrote that the 
veteran was unemployable as a result of his PTSD.

On VA examination in July 2001, the veteran reported that 
presently he lived alone, and had moved to a more rural area 
because he felt nervous being around people.  He indicated 
that, because of his discomfort around people, he relied on 
his girlfriend to go to the grocery store for him.  He 
indicated that he had known his girlfriend for seven years, 
and that their relationship was shaky.  He reported a history 
of violent outbursts.  He indicated that the medications he 
took for PTSD helped diminish some symptoms, but that he 
still had severe PTSD and depressive symptoms.

The examiner found that the veteran was generally 
cooperative, and that he appeared depressed.  The examiner 
noted the veteran's reports of suicidal and homicidal 
thoughts, without current plans, and of auditory and visual 
hallucinations.  The examiner's impression was chronic severe 
PTSD, with a GAF score of 41.

In July 2002, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran asserted that 
his disability due to PTSD did not improve over the years 
after service connection and a 100 percent rating were 
established.

Analysis

The undisputed evidence shows that the veteran has been 
unemployed at all times since the effective date of service 
connection for PTSD.  He has frequently stated that his lack 
of anger control and other problems interacting with people 
caused him to leave or lose jobs quickly during the years 
when he had worked.  The RO reduced the rating for the 
veteran's PTSD based on improvement purportedly shown in VA 
examinations performed in 1996 and 1998.  However, any 
improvement found during that period did not take place under 
ordinary conditions of life, including employment, as the 
veteran was unemployed throughout that period.

Further, there is indication that the 1996 and 1998 
examinations were less full and complete than those 
considered when the 100 percent rating was established.  In 
1996, the examiner acknowledged that the findings on the 
examination were limited due to lack of cooperation from the 
veteran.  In 2000, another VA examiner opined that the 1996 
and 1998 examinations were notably different from other VA 
examinations because of poor cooperation from the veteran and 
poor rapport between the examiner and the veteran.

It is not clear, for that matter, that the 1996 and 1998 
examinations showed improvement in the veteran's PTSD.  Some 
of the veteran's psychiatric symptoms that are consistent 
with a 100 percent rating, such as auditory or visual 
hallucinations, were reported throughout the periods before, 
during, and after the reduction in rating.  The psychologist 
who examined the veteran in 1996 and 1998 called into 
question the veteran's credibility, and by extension the PTSD 
diagnosis.  But the manifestations that the veteran reported 
in the 1996 and 1998 examinations did not reflect distinct 
improvement over the condition in preceding years.

The veteran was given a GAF of 51 on the September 2000 
examination.  However, medical professionals have generally 
found that PTSD was so severe that it precluded employment.

Since improvement was not shown under the ordinary conditions 
of life, reduction in the 100 percent rating was not 
warranted.  Therefore, the veteran is entitled to the 
restoration of the 100 percent rating for PTSD.

Effective Date of 70 Percent Evaluation

The restoration of the 100 percent rating has the effect of 
evaluating the disability at that rate for the entire period 
since service connection.  Therefore, the question of whether 
a 70 percent rating was warranted at any time during that 
period becomes moot.

Earlier Effective Date for TDIU


For the period prior to February 24, 1992, there is no 
evidence of a claim for TDIU.  In determining whether there 
was an earlier claim the Board is required to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit 
sought."  Id (citing 38 C.F.R. § 3.155(a) (2003)).  The 
Federal Circuit has elaborated that VA, "has a duty to fully 
and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised.  With respect to all pro se pleadings, ... VA [must] 
give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Szemraj v. 
Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, 
 360 F.3d 1306 (2004).

Prior to February 24, 1992, service connection was in effect 
for a right femur disability, evaluated as 10 percent 
disabling, and hemorrhoids.  The veteran has never reported 
that these disabilities rendered him unemployable, and the 
record does not disclose evidence that they caused such 
unemployability.  Accordingly, there is nothing that can be 
deemed a claim for TDIU prior to the effective date of the 
100 percent schedular evaluation.

In the absence of a claim, the veteran would not be entitled 
to TDIU prior to February 24, 1992.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Thus as a matter of law the claim for 
entitlement to an earlier effective date for TDIU is moot for 
the period since February 24, 1992, and must be denied prior 
to that date.

ORDER

Restoration of a 100 percent rating for PTSD is granted, 
effective from the date of the reduction.

The appeal for an earlier effective date for the increase of 
the rating for PTSD to 70 percent is moot, and is dismissed.

The appeal for an earlier effective date for the grant of a 
TDIU is denied.


REMAND

In October 2002, the Board remanded the case for the RO to 
issue an SOC on, inter alia, the issues of entitlement to an 
earlier effective date for the grant of TDIU, and the 
effective date for the finding that the veteran was 
permanently and totally disabled.  The RO has not issued an 
SOC on that issue.  The Board again remands that issue for 
the issuance of an SOC.

The restoration of the 100 percent schedular rating also 
renders moot the issue of entitlement to TDIU for the period 
in which the 100 percent rating is in effect.  Acosta v. 
Principi, 18 Vet App 53 (2004).  However, the question of 
entitlement to TDIU prior to that date remains pending.

Accordingly this case is REMANDED for the following:

The AMC or RO should issue an SOC 
addressing the veteran's appeal of the 
effective date assigned for the finding 
that he was permanently and totally 
disabled, and for an earlier effective 
date for TDIU.  The Board will not 
further consider these issues unless the 
veteran submits a sufficient substantive 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



